    Case: 1:18-cv-03989 Document #: 65 Filed: 06/25/20 Page 1 of 5 PageID #:653




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JOHN SCATCHELL,                                    )
                                                   )
              Plaintiff,                           ) Case No. 18-cv-3989
                                                   )
       vs.                                         )
                                                   ) Judge John F. Kness
VILLAGE OF MELROSE PARK,                           )
RONALD M SERPICO, SAM C. PITASSI,                  ) Magistrate Judge Jeffrey Cummings
MICHAEL CASTELLAN, and                             )
STEVE ROGOWSKI                                     ) JURY TRIAL DEMANDED
                                                   )
              Defendants.                          )

             DEFENDANTS’ JOINT RESPONSE TO PLAINTIFF’S MOTION
                FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

       NOW COMES the Defendants, VILLAGE OF MELROSE PARK, by and through its

attorney, JEFFREY S. FOWLER of LANER MUCHIN, LTD.; RONALD M. SERPICO by and

through his attorney, K. AUSTIN ZIMMER of DELGADO LAW GROUP, LLC.; and, SAM C.

PITASSI, MICHAEL CASTELLAN and STEVE ROGOWSKI, by and through their attorney,

MICHAEL D. BERSANI of HERVAS, CONDON & BERSANI, P.C., and jointly respond to

Plaintiff’s Motion for Leave to File a First Amended Complaint.

       In support thereof, Defendants state the following unto this Honorable Court:

       1.     On May 6, 2020, this Court entered a Scheduling Order setting a deadline for the

amendment of pleadings to June 12, 2020 (d/e #57).

       2.     On June 12, 2020, at 4:02 p.m., counsel for Plaintiff John Scatchell, Sr. notified

Defendants’ counsel by email that he would be filing a motion for leave to file a First Amended
    Case: 1:18-cv-03989 Document #: 65 Filed: 06/25/20 Page 2 of 5 PageID #:654




Complaint and attached a copy of the proposed amendment for Defendants’ review and asked if

there was any objection.

       3.      The proposed amendment increased the original complaint from 16 pages to 43

pages and encompassed 183 paragraphs. Defendants did not have a reasonable opportunity to

review the proposed amendment on such short notice and indicated so to Plaintiff’s counsel.

       4.      On June 12, 2020, Plaintiff filed his motion for leave to file an amendment and

attached the proposed First Amended Complaint (d/e #63).

       5.      This Court entered an order on June 17, 2020, directing Defendants to file a

response to Plaintiff’s motion by July 1, 2020 (d/e #64).

       6.      Defendants’ counsel have since conferred amongst themselves and can now

respond that, without waiving any defenses, they have no objection to the filing of the proposed

amendment.

       7.      However, Defendants point out that the amendment should be styled as a Second

Amended Complaint. Plaintiff had previously filed a motion for leave to file a First Amended

Complaint on January 23, 2019, and again on January 29, 2019 (d/e ##18 and 21), and those

motions were denied by Judge Norgle (d/e ## 35 and 36).

       8.      The parties have conferred and suggest to the Court that it grant Defendants 30

days to answer or otherwise plead to the proposed amendment.

       WHEREFORE, the Defendants, VILLAGE OF MELROSE PARK, RONALD M.

SERPICO, SAM C. PITASSI, MICHAEL CASTELLAN and STEVE ROGOWSKI, agree to the




                                                2
    Case: 1:18-cv-03989 Document #: 65 Filed: 06/25/20 Page 3 of 5 PageID #:655




filing of the Plaintiff’s amendment and request 30 days in which to file their answer or otherwise

respond.

 s/Michael D. Bersanixxxxxxxxxxxxxxxxxxxxx               s/K. Austin Zimmerxxxxxxxxxxxxxxxxx
 MICHAEL D. BERSANI, ARDC No. 06200897                   K. AUSTIN ZIMMER
 Attorney for Defendants Sam C. Pitassi,                 Attorney for Defendant Ronald M. Serpico
   Michael Castellan and Steve Rogowski                  DEL GALDO LAW GROUP
 HERVAS, CONDON & BERSANI, P.C.                          141 South Harlem Avenue
 333 W. Pierce Road, Suite 195                           Berwyn, IL 60402
 Itasca, IL 60143-3156                                   P: 708-222-7000
 P: 630-773-4774                                         zimmer@dlglawgroup.com
 mbersani@hcbattorneys.com


s/Jeffrey S. Fowlerxxxxxxxxxxxxxxxxxxxxx
JEFFREY S. FOWLER
Attorney for Defendant Village of Melrose Park
LANER MUCHIN, LTD.
515 N. State Street #2800
Chicago, Illinois 60654
312-467-9800
jfowler@lanemuchin.com




                                                3
      Case: 1:18-cv-03989 Document #: 65 Filed: 06/25/20 Page 4 of 5 PageID #:656




                               UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JOHN SCATCHELL,                                       )
                                                      )
               Plaintiff,                             ) Case No. 18-cv-3989
                                                      )
        vs.                                           )
                                                      ) Honorable Charles R. Norgle, Sr
VILLAGE OF MELROSE PARK,                              )
RONALD M SERPICO, SAM C. PITASSI,                     ) Honorable Michael T. Mason
MICHAEL CASTELLAN, and                                )
STEVE ROGOWSKI                                        ) JURY TRIAL DEMANDED
                                                      )
               Defendants.                            )

                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 25, 2020, I electronically filed the foregoing Defendants’
Joint Response to Plaintiff’s Motion for Leave to File First Amended Complaint with the
Clerk of the U.S. District Court for the Northern District of Illinois, Eastern Division, using the
CM/ECF system which will send notification of such filing to the following CM/ECF
participants:

TO:     Cass T. Casper, Esq., TALON LAW, LLC, 105 West Madison Street, Suite 1350
        Chicago, Il 60602, ctc@talonlaw.com

        Gianna Rochelle Scatchell, 360 West Hubbard Street, Suite 1404, Chicago, IL 60654
        312-248-3303; gia@lawfirm.gs

        Jeffrey Fowler, LANER MUCHIN, LTD., 515 N. State Street #2800, Chicago, Illinois
        60654; 312-467-9800;l jfowler@lanemuchin.com

        K. Austin Zimmer, Cynthia S. Grandfield, Timothy A Martin Woerner, DEL GALDO
        LAW GROUP, 141 South Harlem Ave., Berwyn, IL 60402, zimmer@dlglawgroup.com

                                              s/ Michael D. Bersani
                                              MICHAEL D. BERSANI, ARDC No. 06200897
                                              Attorney for Defendants Sam C. Pitassi,
                                                Michael Castellan and Steve Rogowski
                                              HERVAS, CONDON & BERSANI, P.C.
                                              333 W. Pierce Rd., Ste. 195
                                              Itasca, IL 60143-3156
                                              Ph.: 630-773-4774; F: 630-773-4851



                                                  4
Case: 1:18-cv-03989 Document #: 65 Filed: 06/25/20 Page 5 of 5 PageID #:657




                                  mbersani@hcbattorneys.com




                                    5
